Citation Nr: 0814543	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right inguinal 
hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable disability rating 
for right testicle atrophy.

3.  Entitlement to service connection for left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1963 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in December 2005, the veteran 
asserted that there was medical evidence at the POPC (Ponce 
Outpatient Clinic) that the RO had not considered in his 
case.  A review of the claims folder reveals that medical 
treatment records dated from February 2002 to May 2005 from 
the Ponce Outpatient Clinic have been associated with the 
claims folder, but it unclear whether the veteran has 
received additional treatment from this facility for his 
service-connected right inguinal hernia.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain any outstanding VA treatment records from 
the Ponce Outpatient Clinic as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of this claim.

In a February 2006 statement, the veteran expressed 
disagreement with a December 2005 rating decision that 
granted service connection and assigned a noncompensable 
rating for right testicle atrophy and denied service 
connection for left inguinal hernia.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  These claims are being remanded for issuance of a 
statement of the case and to give the veteran the opportunity 
to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 19.26 (2007). 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  Undertake all necessary development 
to obtain all outstanding pertinent 
medical treatment records from the Ponce 
Outpatient Clinic.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he submit the 
outstanding evidence.

2.  Issue a statement of the case to the 
veteran and his representative, 
addressing the issues of entitlement to 
an initial compensable disability rating 
for right testicle atrophy and 
entitlement to service connection for 
left inguinal hernia.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to an 
increased rating for right inguinal 
hernia.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



